Citation Nr: 1624167	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-11 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Army from March 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held in Washington, D.C.  A transcript of the hearing is of record.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Behavioral evidence in the Veteran's service personnel records and post-service medical evidence tend to corroborate the Veteran's in-service stressor of personal assault. 

2.  The medical evidence of record finds in favor of a relationship between the in-service personal assault and the Veteran's current PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met. 38 U.S.C. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims service connection for the disability of posttraumatic stress disorder.  See Veteran's claim of February 2008.  The Veteran requests that the Board recognize entitlement to service connection or, "at the very minimum[,] ... remand for a physical examination."  See November 2015 statement of Veteran's representative.

Generally, entitlement to VA disability compensation may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a claimant generally must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).

An April 2007 VA treatment record by a licensed clinical social worker diagnosed the Veteran as having "PTSD, chronic" and "Mood Disorder NOS."   See VA treatment record of April 2007.  A VA psychiatry note of April 2008 made an assessment of "PTSD, chronic, non combat with psychotic features by hx."  See VA treatment record of April 2008.  "Intermittent Explosive Disorder" and "Delusional Disorder and SIPD" were ruled out.  Id.

A VA psychiatry note of September 2009 did not diagnose PTSD ("r/o ptsd") or any other psychiatric disability.  Furthermore, a VA psychiatry note of January 2009 ruled out PTSD and diagnosed "recurrent depression."

A PTSD diagnosis provided by a mental-health professional must be presumed to have been made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM) as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Here the April 2008 and April 2007 diagnoses of PTSD were made pursuant to the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Effective August 4, 2014, VA amended the Rating Schedule so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, and not to claims certified to, or pending before, the Board.

Because the Veteran's claim was pending before the AOJ on August 4, 2014 (certified to the Board in August 2015), the criteria of DSM-5 apply to the determination of whether the Veteran has a diagnosis of PTSD.  In this case, however, where the record contains a detailed consideration of the Veteran's symptoms and a positive diagnosis of PTSD under the DSM-IV, the Board will not remand for a psychiatric opinion that applies the current criteria of the DSM-5.  The Board finds that the April 2008 diagnosis of PTSD satisfies 38 C.F.R. § 4.125(a) (2015).  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (cautioning against seeking an additional medical opinion where favorable, unrefuted evidence is of record).  The medical evidence diagnosing PTSD is more detailed and hence entitled to more weight than the medical findings that ruled out PTSD.  Accordingly, the Board finds that the Veteran currently has the disability of PTSD.

The Veteran does not allege that his stressor concerns combat with the enemy or a fear of hostile military or terrorist activity.  The Veteran has identified his in-service stressor as a personal assault that he suffered at the hands of a fellow soldier in "early 1970."  See Veteran's statement of September 2014; transcript of March 2016 Board hearing.  According to the Veteran, on one occasion at 2:00 or 3:00 AM during service in early 1970, he awoke to find that a fellow soldier whom he had beaten in a game of pool earlier that day had placed a knife against the Veteran's throat while the Veteran slept.  The Veteran reports that the alleged assailant said he would "kill anybody that mentioned this episode to him and I better not ever play him a game of pool and talk to him ...."  See transcript of March 2016 Board hearing.

The Veteran's service treatment records do not document the treatment or diagnosis of a nervous disorder or other acquired psychiatric disorder.  Nor is there a service treatment record relating to a knife assault.  The Veteran maintains that he did not did not report the stressor incident during service or seek treatment for it, because the alleged assailant had threatened to kill him if he did so.  See Veteran's statement of September 2014.

Where a claimant's claimed stressor is unrelated to combat, the claimant's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Here the Veteran's stressor is not necessarily the type of situation that would be documented, in light of the death threat that was made.  If a PTSD claim is based on a personal assault in service, evidence from sources other than a veteran's records may corroborate the veteran's account of the stressor incident.  See Manual M21-1MR Part IV, Subpart ii, 1.D.5m (last updated May 21, 2015).  Examples of behavioral changes that may constitute credible evidence of a stressor include a request for a transfer to another assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(5) (2015).

In the present case, documented performance problems show a deterioration in work performance following the alleged stressor and serve to corroborate that the in-service assault occurred.  Documented infractions of absence without leave (AWOL) noted in the Veteran's service personnel records in 1970 tend to corroborate the Veteran's account of the stressor.  In addition, in October 1970, the Veteran's commanding officer requested a "bar to reenlistment" of the Veteran on the basis of listed offenses and the conduct of the Veteran.  Furthermore, the fact that mental health professionals treating the Veteran post-service accepted that the stressor occurred can be considered corroborating evidence.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011); Patton v. West, 12 Vet. App. 272, 282 (1999).

With respect to a link between the Veteran's diagnosed PTSD and his conceded in-service stressor, the Veteran indicates that he has had trouble with various symptoms since the 1970 assault, including being distrustful of people, having nightmares, and being violent.  See transcript of March 2016 Board hearing.  As a layperson, the Veteran is competent to report his experienced symptoms but not to make the complex determination as to the etiology of his psychiatric disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran argues that the assault" changed [his] life and behavior forever."  See Veteran's statement of February 2010.  Following the incident, he asserts, he "became a soldier with severe behavior problems" and "was up for a Court Martial offense 60 days before [his] E.T. S. date ...."  Id.   He believes that his "disruptive behavior was caused by the assault on [his] life."  Id.

With respect to the medical evidence, there is no VA medical examination of record.  The April 2008 VA treatment record diagnosing PTSD did not expressly link the Veteran's disability to the assault of 1970.  Nonetheless, having noted the Veteran's reported account of the knife attack and the death threat made by the fellow soldier, the clinician appears to explain the Veteran's disability on this basis.  The Board construes the clinician's opinion as linking the diagnosis of "non combat" PTSD to the same non-combat stressor cited in the April 2008 record, namely the knife assault during miliary service as reported by the Veteran.

In summary, the most probative evidence of record supports a finding that the Veteran's PTSD resulted from an in-service stressor.  There is no contradictory opinion of record as to a nexus.  The April 2008 VA clinician implicitly linked the Veteran's PTSD to an undocumented personal assault in service.  Therefore, all three elements of 38 C.F.R. § 3.304(f) have been met, and service connection on a direct basis for PTSD as due to an in-service personal assault is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


